Exhibit 10.3

 

 

 

CALIFORNIA REPUBLIC BANK,

as Seller

and

CALIFORNIA REPUBLIC FUNDING, LLC,

as Purchaser

 

 

RECEIVABLES PURCHASE

AGREEMENT

Dated as of March 1, 2016

 

 

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page   ARTICLE ONE    DEFINITIONS   

Section 1.01.

  Capitalized Terms; Rules of Usage      1    ARTICLE TWO    PURCHASE AND SALE
OF RECEIVABLES   

Section 2.01.

  Purchase and Sale of Receivables      2   

Section 2.02.

  Receivables Purchase Price      2   

Section 2.03.

  Costs and Expenses      3    ARTICLE THREE    REPRESENTATIONS AND WARRANTIES
  

Section 3.01.

  Representations and Warranties of the Purchaser      4   

Section 3.02.

  Representations and Warranties of the Seller      5   

Section 3.03.

  Representations and Warranties as to the Receivables      7   

Section 3.04.

  Seller’s Repurchase of Receivables for Breach of Representations      12   

Section 3.05.

  Representations and Warranties as to Security Interests      13    ARTICLE
FOUR    SELLER’S COMPLIANCE WITH THE FDIC RULE   

Section 4.01.

  Purpose      15   

Section 4.02.

  Requirements of FDIC Rule      15   

Section 4.03.

  Effect of Section 941 Rules      17   

Section 4.04.

  Actions Upon Repudiation      17   

Section 4.05.

  Notice      18   

Section 4.06.

  Reservation of Rights      18    ARTICLE FIVE    COVENANTS OF SELLER   

Section 5.01.

  Protection of Title to Conveyed Assets      19   

Section 5.02.

  Other Liens or Interests      20   

Section 5.03.

  Indemnification      21   



--------------------------------------------------------------------------------

         Page   ARTICLE SIX    MISCELLANEOUS PROVISIONS   

Section 6.01.

  Obligations of Seller      22   

Section 6.02.

  Seller’s Assignment of Receivables      22   

Section 6.03.

  Subsequent Transfer to the Issuer and Indenture Trustee      22   

Section 6.04.

  Amendment      22   

Section 6.05.

  Waivers      23   

Section 6.06.

  Notices      23   

Section 6.07.

  Merger and Integration      23   

Section 6.08.

  Severability      23   

Section 6.09.

  GOVERNING LAW      23   

Section 6.10.

  Counterparts      24   

Section 6.11.

  Third-Party Beneficiaries      24   

Section 6.12.

  Nonpetition Covenant      24   

 

ii



--------------------------------------------------------------------------------

RECEIVABLES PURCHASE AGREEMENT

This RECEIVABLES PURCHASE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”) is made as of March 1,
2016, between CALIFORNIA REPUBLIC BANK, a California corporation (the “Seller”),
and CALIFORNIA REPUBLIC FUNDING, LLC, a Delaware limited liability company (the
“Purchaser”).

WHEREAS, in the regular course of its business, the Seller purchases from motor
vehicle dealers motor vehicle retail installment sale contracts and motor
vehicle loans secured by automobiles, sport utility vehicles, light duty trucks
or similar motor vehicles;

WHEREAS, the Purchaser desires to purchase from the Seller certain such motor
vehicle retail installment sale contracts and motor vehicle loans (the
“Receivables”);

WHEREAS, the Seller is willing to sell the Receivables to the Purchaser;

WHEREAS, the Seller is selling the Receivables to the Purchaser, the Purchaser
is buying the Receivables for the purpose of selling them to California Republic
Auto Receivables Trust 2016-1, which will in turn issue notes and certificates
backed by the cash flow from those Receivables in a transaction contemplated by
the parties to this Agreement and the other Basic Documents (as defined below)
to be a “securitization” as that term is defined in 12 CFR §360.6 (the “FDIC
Rule”); and

WHEREAS, the parties hereto wish to set forth the terms pursuant to which the
Receivables are to be sold by the Seller to the Purchaser.

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

ARTICLE ONE

DEFINITIONS

Section 1.01. Capitalized Terms; Rules of Usage. Capitalized terms used herein
that are not otherwise defined shall have the meanings ascribed thereto in
Appendix A of the Sale and Servicing Agreement, dated as of March 1, 2016, among
California Republic Auto Receivables Trust 2016-1, California Republic Funding,
LLC, California Republic Bank and U.S. Bank National Association, which Appendix
is hereby incorporated into and made a part of this Agreement. Appendix A also
contains rules as to usage applicable to this Agreement.

 

1



--------------------------------------------------------------------------------

ARTICLE TWO

PURCHASE AND SALE OF RECEIVABLES

Section 2.01. Purchase and Sale of Receivables. Effective as of the Closing Date
and immediately prior to the transactions pursuant to the Indenture, the Sale
and Servicing Agreement and the Trust Agreement, the Seller does hereby sell,
transfer, assign, set over and otherwise convey to the Purchaser, without
recourse (subject to the obligations herein), all of its right, title and
interest in and to the Conveyed Assets.

The sale, transfer, assignment, setting over and conveyance made hereunder shall
not constitute and is not intended to result in an assumption by the Purchaser
of any obligation of the Seller to the Obligors, the Dealers or any other Person
in connection with the Receivables and the other assets and properties conveyed
hereunder or any agreement, document or instrument related thereto.

It is the intention of the parties hereto that, other than for federal, State
and local income, single business or franchise tax purposes, the transfer and
assignment of the Conveyed Assets on the Closing Date constitutes an absolute
sale (and not a pledge to secure debt or other obligations of the Seller) of the
Conveyed Assets such that (i) the Conveyed Assets shall not be included in the
bankruptcy estate of the Seller pursuant to 11 U.S.C. § 541, (ii) the FDIC shall
not, by exercise of its authority to disaffirm or repudiate contracts under
Section 13(e) of the Federal Deposit Insurance Act, reclaim, recover or
recharacterize as property of the Seller any Conveyed Assets transferred by the
Seller to the Purchaser or disregard the separateness of the Purchaser or the
Issuer from the Seller, and (iii) the transfer of Conveyed Assets pursuant to
this Agreement shall comply with the requirements of 12 C.F.R. Section 360.6.
If, notwithstanding the intention of the Seller and the Purchaser, such
conveyance is deemed to be a pledge in connection with a financing or is
otherwise deemed not to be a sale (a “Recharacterization”), the Seller hereby
grants, and the parties intend that the Seller shall have granted to the
Purchaser, a first priority perfected security interest in all of Seller’s
right, title and interest in all of the Conveyed Assets and all proceeds of the
foregoing, and that this Agreement shall constitute a security agreement under
Applicable Law and the Purchaser shall have all of the rights and remedies of a
secured party and creditor under the UCC as in force in the relevant
jurisdictions. In the case of any Recharacterization, each of the Seller and the
Purchaser represents and warrants as to itself that each remittance of
collections by the Seller to the Purchaser hereunder will have been (i) in
payment of a debt incurred by the Seller in the ordinary course of business or
financial affairs of the Seller and the Purchaser and (ii) made in the ordinary
course of business or financial affairs of the Seller and the Purchaser.

Effective as of the Closing Date, the Seller shall retain possession of the
Receivable Files in its capacity as Custodian.

Section 2.02. Receivables Purchase Price. On the Closing Date, in consideration
for the Conveyed Assets, the Purchaser shall pay to the Seller (i) the
Receivables Purchase Price, which is equal to $439,952,350.38 from the sale of
the Notes to the Underwriters pursuant to the Underwriting Agreement and the
Certificates to the Certificate Purchasers pursuant to the Certificate Purchase
Agreements less (ii) the organizational, startup and transactional expenses of
the Issuer, equal to $750,000.00, and the Reserve Account Initial Deposit of
$1,100,000.

 

2



--------------------------------------------------------------------------------

Section 2.03. Costs and Expenses.

(a) The Seller will pay all expenses incident to the performance of its
obligations under this Agreement and all expenses in connection with the
perfection as against third parties of the Purchaser’s right, title and interest
in and to the Conveyed Assets and the Purchaser agrees to pay expenses incident
to the performance of its obligations under this Agreement.

(b) In connection with the purchase of the Receivables hereunder, and the
issuance and sale of the Securities, the Seller shall pay (or shall reimburse
the Underwriters and the Placement Agent or any other Person to the extent that
the Underwriters or the Placement Agent or such other Person shall pay), to the
extent any of the following amounts are not paid by the Purchaser, including:
(i) expenses incident to the preparing, printing, reproducing and distributing
of the Prospectus and the Offering Memorandum, (ii) the fees and expenses of
qualifying the Notes and Certificates under the securities laws of the several
jurisdictions and of preparing, printing and distributing any blue sky survey
(including related fees and expenses of counsel to the Underwriters and the
Placement Agent), (iii) any fees charged by the Rating Agencies in connection
with rating the Notes, (iv) the fees of DTC in connection with the book-entry
registration of the Securities, (v) the fees and disbursements of the Trustees
and their respective counsels, (vi) the fees and disbursements of the
accountants to CRB and the Depositor and (vii) the fees and disbursements of the
Underwriters and Placement Agent and, as previously agreed upon, their counsel.

 

3



--------------------------------------------------------------------------------

ARTICLE THREE

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Purchaser. The Purchaser
hereby makes the following representations and warranties upon which the Seller
may rely. Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Purchaser, the sale thereof by the Purchaser to the Issuer
and the pledge thereof by the Issuer to the Indenture Trustee.

(a) Organization and Good Standing. It has been duly organized and is validly
existing as a limited liability company in good standing under the laws of the
State of Delaware and has the limited liability company power and authority to
execute and deliver this Agreement and to perform the terms and provisions
hereof.

(b) Due Qualification. It is duly qualified to do business as a foreign limited
liability company in good standing, and has obtained all necessary licenses and
approvals in California and all jurisdictions where the failure to do so would
materially and adversely affect (i) its ability to acquire the Conveyed Assets
and to transfer the Conveyed Assets to the Issuer pursuant to the Sale and
Servicing Agreement, (ii) the validity or enforceability of the Conveyed Assets
or (iii) its ability to perform its obligations under this Agreement.

(c) Power and Authority. It has full power, authority and legal right to
execute, deliver and perform this Agreement and has taken all necessary action
to authorize the execution, delivery and performance by it of this Agreement.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance by it of this Agreement or the consummation of the transactions
contemplated hereby.

(e) Binding Obligation. This Agreement has been duly executed and delivered by
it and this Agreement constitutes a legal, valid and binding obligation of it,
enforceable against it in accordance with its terms, subject, as to
enforceability, to applicable bankruptcy, insolvency, reorganization,
conservatorship, receivership, liquidation and other similar laws affecting the
enforcement of the rights of creditors generally and to equitable limitations on
the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any breach of the material terms and provisions of,
constitute (with or without notice or lapse of time) a material default under or
result in the creation or imposition of any Lien under any of its material
properties pursuant to the terms of (i) its certificate of formation or
operating agreement, (ii) any indenture, contract, lease, mortgage, deed of
trust or other instrument or agreement to which it is a party or by which it is
bound or to which any of its properties are subject or (iii) any law, order,
rule or regulation applicable to it of any Governmental Authority having
jurisdiction over it.

 

4



--------------------------------------------------------------------------------

(g) No Proceedings. There are no proceedings or investigations pending, or, to
its knowledge, threatened, before any Governmental Authority having jurisdiction
over it or its properties: (i) asserting the invalidity of this Agreement or the
transactions contemplated herein, (ii) seeking to prevent the consummation of
any of the transactions contemplated by this Agreement, (iii) seeking any
determination or ruling that might materially and adversely affect the
performance by it of its obligations under, or the validity or enforceability
of, this Agreement or the transactions contemplated herein or (iv) that may
materially and adversely affect this Agreement or the transactions contemplated
hereby.

(h) Chief Executive Office. Its chief executive office is 18400 Von Karman,
Suite 1100, Irvine, California 92612.

Section 3.02. Representations and Warranties of the Seller. The Seller hereby
makes the following representations and warranties upon which the Purchaser may
rely. Such representations are made as of the execution and delivery of this
Agreement, but shall survive the sale, transfer and assignment of the
Receivables to the Purchaser, the sale thereof by the Purchaser to the Issuer
and the pledge thereof by the Issuer to the Indenture Trustee.

(a) Organization and Good Standing. It has been duly incorporated and is validly
existing as a corporation in good standing under the laws of the State of
California authorized to engage in the business of banking, has the corporate
power and authority to execute and legal right to own its properties and conduct
its business of originating Receivables as such properties are at present owned
and such business is at present conducted and had at all relevant times, and
has, power, authority and legal right to acquire, own, service and sell the
Conveyed Assets pursuant to the terms of this Agreement.

(b) Due Qualification. It is duly qualified to do business as a foreign
corporation and is in good standing, and has obtained all necessary licenses and
approvals, in all jurisdictions in which the ownership or lease of property or
the conduct of its business shall require such qualifications and in which the
failure to do so would materially and adversely affect (i) its performance of
its obligations under this Agreement or (ii) the validity or enforceability of
this Agreement or the Conveyed Assets.

(c) Power and Authority. It has the power, authority and legal right to execute
and deliver this Agreement, to carry out its terms and to sell and assign the
Conveyed Assets; and the execution, delivery and performance of this Agreement
has been duly authorized by it by all necessary action.

(d) No Consent Required. No approval, authorization, consent, license or other
order or action of, or filing or registration with, any governmental authority,
bureau or agency is required in connection with the execution, delivery or
performance of this Agreement or the consummation of the transactions
contemplated hereby or thereby, other than the filing of UCC financing
statements or as otherwise has been made or obtained.

 

5



--------------------------------------------------------------------------------

(e) Valid Sale; Binding Obligation. It intends this Agreement to effect a valid
sale, transfer and assignment of the Receivables and the other Conveyed Assets
conveyed by it to the Purchaser hereunder, enforceable against creditors of and
purchasers from it; and this Agreement constitutes a legal, valid and binding
obligation of it, enforceable against it in accordance with its terms, subject,
as to enforceability, to applicable bankruptcy, insolvency, reorganization,
conservatorship, receivership, liquidation and other similar laws affecting
enforcement of the rights of creditors generally and to equitable limitations on
the availability of specific remedies.

(f) No Violation. The execution, delivery and performance by it of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, result in any material breach of any of the terms and provisions
of, constitute (with or without notice or lapse of time) a material default
under, or result in the creation or imposition of any Lien upon any of its
material properties pursuant to the terms of, (i) its articles of incorporation
or bylaws, (ii) any indenture, contract, lease, mortgage, deed of trust or other
instrument or agreement to which it is a party or by which it is bound or
(iii) any law, order, rule or regulation applicable to it of any Governmental
Authority having jurisdiction over it.

(g) No Proceedings. There are no proceedings or investigations pending, or, to
its knowledge, threatened, before any Governmental Authority having jurisdiction
over it or its properties: (i) asserting the invalidity of this Agreement or the
transactions contemplated herein, (ii) seeking to prevent the consummation of
any of the transactions by this Agreement, (iii) seeking any determination or
ruling that might materially and adversely affect the performance by it of its
obligations under, or the validity or enforceability of, this Agreement or the
transactions contemplated herein or (iv) that may materially and adversely
affect this Agreement or the transactions contemplated hereby.

(h) Compliance With Requirements of Law. It shall duly satisfy all obligations
on its part to be fulfilled under or in connection with each Receivable, will
maintain in effect all qualifications required under Applicable Law and will
comply in all material respects with all other Applicable Laws in connection
with servicing each Receivable the failure to comply with which would have a
material adverse effect on its performance of its obligations under this
Agreement.

(i) True Sale. The Receivables are being transferred with the intention of
removing them from its estate pursuant to the FDIC Rule and, to the extent
applicable, Section 541 of the Bankruptcy Code.

(j) Chief Executive Office. Its chief executive office is 18400 Von Karman,
Suite 1100, Irvine, California 92612.

(k) Official Record. This Agreement and all other documents related hereto to
which it is a party have been approved by its board of directors, which approval
is

 

6



--------------------------------------------------------------------------------

reflected in the minutes or unanimous written consent of such board, and shall
continuously from time to time of each such document’s execution, be maintained
as its official record.

Section 3.03. Representations and Warranties as to the Receivables. The Seller
hereby makes the following representations and warranties as to each Receivable
conveyed by it to the Purchaser hereunder on which the Purchaser shall rely in
acquiring the Receivables. Such representations and warranties shall survive the
sale, transfer and assignment of the Receivables to the Purchaser hereunder, the
sale thereof to the Issuer under the Sale and Servicing Agreement, and the
pledge thereof to the Indenture Trustee pursuant to the Indenture. Such
representations and warranties are made as of the date of execution and delivery
of this Agreement and the Closing Date, unless otherwise noted below.

(a) Good Title. It is the intention of the Seller that the transfer and
assignment herein contemplated constitute a sale of the Receivables from the
Seller to the Purchaser and that the beneficial interest in and title to the
Receivables not be part of the Seller’s estate in the event of a FDIC
conservatorship or receivership of the Seller, or, to the extent applicable, the
filing of a bankruptcy petition by or against the Seller under any Insolvency
Law, whether the Seller treats the transfer as a secured financing or as a sale
for accounting purposes. No Receivable (including the right to receive payments
thereunder) has been sold, transferred, assigned, or pledged by the Seller to
any Person other than the Purchaser. Immediately prior to the transfer and
assignment herein contemplated, the Seller was the sole owner of and had good
and marketable title to the Receivables free and clear of any Lien and had full
right and power to transfer and assign the Receivables to the Purchaser and
immediately upon the transfer and assignment of the Receivables to the
Purchaser, the Purchaser shall have good and marketable title to the Receivable,
free and clear of any Lien and the Purchaser’s interest in the Receivables
resulting from the transfer will be as of the Closing Date perfected under the
UCC.

(b) No Assignment. As of the Closing Date, the Seller shall not have taken any
action to convey any right to any Person that would result in such Person having
a right to payments received under the insurance policies relating to the
Financed Vehicles or Dealer Agreements, or payments due under the Receivables.

(c) Past Due. As of the Cutoff Date, no Receivable was more than 30 days past
due.

(d) Characteristics of Receivables. Each Receivable

(i) was originated by a Dealer in the ordinary course of such Dealer’s business
and such Dealer had all necessary licenses and permits to originate Receivables
in the State where it was located;

(ii) was duly and properly executed by the parties thereto, was purchased by the
Seller from a Dealer under a Dealer Agreement pursuant to which the Seller
acquires Receivables in the ordinary course of business and was validly assigned
by such Dealer to the Seller;

 

7



--------------------------------------------------------------------------------

(iii) contains customary and enforceable provisions such as to render the rights
and remedies of the holder thereof adequate for realization against the
collateral security;

(iv) is secured by a Financed Vehicle that, as of the Cutoff Date, has not been
repossessed;

(v) is fully amortizing and provides for level monthly payments (provided that
the payment in the first monthly period and the final monthly period of the life
of the Receivable may be minimally different from the level payment) which, if
made when due shall fully amortize the amount financed over the original term
and yield interest at the rate set forth on the Receivable;

(vi) is a fixed rate, simple interest loan;

(vii) shall provide for, in the event that such Receivable is prepaid, a
prepayment that fully pays the principal balance and includes any accrued and
unpaid interest due pursuant to the related contract through the date of
prepayment in an amount at least equal to the rate set forth on the Receivable;
and

(viii) has not been amended or collections with respect to which waived, other
than as evidenced in the Receivable File related thereto.

(e) Individual Characteristics. The Receivables have the following individual
characteristics as of the Cutoff Date;

(i) each Receivable has an APR of not less than 0.001% and not more than 24.00%;

(ii) each Receivable had an original term to maturity of not less than 12 months
and not more than 75 months;

(iii) each Receivable has a remaining term to maturity, as of the Cutoff Date,
of not less than 11 months and not more than 75 months;

(iv) each Receivable has a Cutoff Date Principal Balance of not less than $1,000
and no more than $95,000;

(v) no Obligor as to any Receivable had a non-zero FICO® score of less than 500;
and

(vi) as of the Cutoff Date, no Receivable had a scheduled maturity date later
than June 13, 2022.

(f) No Fraud or Misrepresentation. Each Receivable was originated by the related
Dealer and sold by the Dealer to the Seller without any fraud or
misrepresentation on the part of such Dealer.

 

8



--------------------------------------------------------------------------------

(g) Compliance With Law. All requirements of applicable federal, State and (to
the best knowledge of the Seller) local laws and regulations thereunder
(including usury laws, the Federal Truth-in-Lending Act, the Equal Credit
Opportunity Act, the Fair Credit Billing Act, the Fair Credit Reporting Act, the
Fair Debt Collection Practices Act, the Federal Trade Commission Act, the
Magnuson-Moss Warranty Act, the Federal Reserve Board’s Regulation “M,” the
Consumer Financial Protection Bureau’s Regulations “B” and “Z” applicable to
consumer auto finance transactions, State unfair and deceptive practices and
state adaptations of the National Consumer Act and of the Uniform Consumer
Credit Code and other consumer credit laws and equal credit opportunity and
disclosure laws) in respect of all of the Receivables and the Financed Vehicles,
have been complied with in all material respects, and each Receivable and the
sale of the related Financed Vehicle complied at the time it was originated or
made and now complies in all material respects with all applicable legal
requirements.

(h) Origination. Each Receivable was originated in the United States to an
Obligor who is a natural person and who is not an Affiliate of any party to any
of the Basic Documents.

(i) Binding Obligation. Each Receivable represents the genuine, legal, valid and
binding payment obligation in writing of the related Obligor, enforceable by the
holder thereof in all material respects in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, fraudulent conveyance or similar laws affecting the enforcement of
creditors’ rights generally and by equitable limitations on the availability of
specific remedies, regardless of whether such enforceability is considered in a
proceeding in equity or at law; and all parties to each Receivable had full
legal capacity to exercise and deliver such Receivable and all other documents
related thereto and to grant the security interest purported to be granted
thereby.

(j) No Government Obligor. No Obligor is the United States or any State or any
agency, department, subdivision or instrumentality thereof.

(k) Obligor Bankruptcy. No Receivable is identified in the records of the
Servicer as relating to an Obligor who has filed for bankruptcy or is the
subject of bankruptcy proceedings as of the Cutoff Date

(l) Receivable Schedule. The information regarding the Receivables set forth in
the Schedule of Receivables is true and correct in all material respects as of
the close of business on the Cutoff Date.

(m) Marking Records. By the Closing Date, the Seller will have caused the
portions of the electronic ledger relating to the Receivables to be clearly and
unambiguously marked to show that the Receivables have been transferred to the
Purchaser or as otherwise required by the Purchaser.

(n) Adverse Selection. No selection procedures believed by the Seller to be
adverse to the Purchaser or the Noteholders were utilized in selecting the
Receivables from those motor vehicle receivables owned by the Seller eligible
for transfer to the Purchaser pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

(o) Obligations. The Seller has duly fulfilled all material obligations on its
part to be fulfilled under, or in connection with, the Receivable, and delivery
of the related Financed Vehicle to the Obligor has occurred.

(p) Chattel Paper. As of the Cutoff Date, (i) the Receivables constitute either
“electronic chattel paper” or “tangible chattel paper” as such terms are defined
in the relevant UCC, (ii) no more than 10% of the Pool Balance is represented by
Receivables constituting “electronic chattel paper” and (iii) at least 90% of
the Pool Balance is represented by Receivables constituting “tangible chattel
paper.”

(q) One Original. There is only one original executed copy of each Receivable.

(r) Receivable Files Complete. There exists a Receivable File pertaining to each
Receivable and such Receivable File contains each of the documents referred to
in the definition of such term in Appendix A of the Sale and Servicing
Agreement. Each of such documents which is required to be signed by the Obligor
has been signed by the Obligor in the appropriate spaces. All applicable blanks
on any form have been properly filled in and each form has otherwise been
correctly prepared. The Receivable File for each Receivable currently is in the
possession of the Custodian.

(s) Receivables in Force. As of the Cutoff Date, no Receivable has been
satisfied, subordinated or rescinded, and the Financed Vehicle securing each
such Receivable has not been released from the lien of the related Receivable in
whole or in part; no provisions of any Receivable have been waived, altered or
modified in any respect since its origination, except by instruments or
documents identified in the Receivable File; and no Receivable has been modified
as a result of application of the Servicemembers Civil Relief Act or the
California Military Families Financial Relief Act.

(t) Lawful Assignment. No Receivable was originated in, or is subject to the
laws of, any jurisdiction the laws of which would make unlawful, void or
voidable the sale, transfer and assignment of such Receivable under this
Agreement or to be entered into by the Purchaser.

(u) Composition of Receivable. No Receivable has a Principal Balance which
includes capitalized interest, late charges or amounts attributable to the
payment of the premium for any insurance policy.

(v) Security Interest in Financed Vehicle. The Seller has a first priority
perfected security interest in all of the Financed Vehicles securing the
Receivables, which security interest is assignable together with such
Receivables and has been so assigned to the Purchaser. There are no Liens
affecting a Financed Vehicle which are or may be Liens prior or equal to the
lien of the related Receivable.

 

10



--------------------------------------------------------------------------------

(w) Notations of Security Interest in Financed Vehicle. With respect to each
Receivable, (i) if the related Financed Vehicle is located in a State in which
notation of a security interest on the title document is required or permitted
to perfect such security interest, the title document shows, or if a new or
replacement title document is being applied for with respect to such Financed
Vehicle the title document will be received within 180 days of the date of
origination of such Receivable and will show the Seller named as the original
secured party under each Receivable as the holder of a first priority security
interest in such Financed Vehicle and (ii) if the related Financed Vehicle is
located in a State in which the filing of a financing statement under the UCC is
required or permitted to perfect such security interest, such filings have been
duly made and show the Seller named as the secured party. With respect to each
Receivable for which the title document has not yet been returned from the
applicable registrar of titles, the Seller has (i) received written evidence
from the related Dealer that such title document showing the Seller as first
lienholder has been applied for or (ii) applied for such title document showing
the Seller as first lienholder.

(x) All Filings Made. All filings (including UCC filings) required to be made by
any Person and actions required to be taken or performed by any Person in any
jurisdiction to give the Purchaser a first priority perfected lien on, or
ownership interest in, the Receivables and the proceeds thereof have been made,
taken or performed.

(y) No Impairment. The Seller has not done anything to convey any right to any
Person that would result in such Person having a right to payments due under the
Receivable or otherwise to impair the rights of the Purchaser in any Receivable
or the proceeds thereof.

(z) Receivable Not Assumable. No Receivable is assumable by another Person in a
manner which would release the Obligor thereof from such Obligor’s obligations
with respect to such Receivable.

(aa) No Defenses. No Receivable is subject to any right of rescission, setoff,
counterclaim or defense and no such right has been asserted or threatened with
respect to any Receivable.

(bb) No Default. There has been no default, breach, violation or event
permitting acceleration under the terms of any Receivable (other than a current
payment delinquency of not more than 30 days as of the Cutoff Date) and no
condition exists or event has occurred and is continuing that with notice, the
lapse of time or both would constitute a default, breach, violation or event
permitting acceleration under the terms of any Receivable, and there has been no
waiver of any of the foregoing. No funds have been advanced by the Seller or any
Dealer or any Person acting on the behalf of the Seller or any Dealer for the
purpose of enabling any Obligor to qualify under the preceding sentence.

(cc) Insurance. Each Receivable requires the related Obligor to maintain a
comprehensive and collision insurance policy (i) in an amount at least equal to
the lesser of (A) its maximum insurable value or (B) the Principal Balance due
from the Obligor

 

11



--------------------------------------------------------------------------------

under the related Receivable, (ii) naming the Seller as loss payee and
(iii) insuring against loss and damage due to fire, theft, transportation,
collision and other risks generally covered by comprehensive and collision
coverage. Each Receivable requires the Obligor to maintain physical loss and
damage insurance, naming the Seller and its successors and assigns as additional
insured parties and each Receivable permits, but does not require, the holder
thereof to obtain physical loss and damage insurance at the expense of the
Obligor if the Obligor fails to do so. No Receivable was subject to force-placed
insurance as of the Cutoff Date;

(dd) Paid Ahead. As of the Cutoff Date, any amounts paid ahead on the
Receivables have been applied to the Principal Balance of the Receivables, as
reflected in the Schedule of Receivables.

(ee) Interest Payable. With respect to each Receivable, interest will be charged
and payable on the Principal Balance of the Receivable since the date of the
last payment on the Receivable (and in all cases will be charged since the
Cutoff Date).

(ff) Underwriting Guidelines. Each Receivable has been originated in accordance
with the Seller’s underwriting guidelines.

(gg) Bulk Transfer Laws. The transfer, assignment and conveyance of the
Receivables and the related Receivable Files from the Seller to the Purchaser
are not subject to the bulk transfer or any similar statutory provisions in
effect in any applicable jurisdiction.

(hh) Geographic. No Receivable was originated by a Dealer located in any State
other than California, Arizona, Texas, Nevada, Kansas, Missouri, Illinois,
Oklahoma or Washington.

Section 3.04. Seller’s Repurchase of Receivables for Breach of Representations.

(a) Investigation of Breach. If a Responsible Officer of the Seller (i) has
knowledge of a breach of a representation or warranty made in Section 3.03,
(ii) receives notice from the Purchaser, the Issuer, the Owner Trustee or the
Indenture Trustee of a breach of a representation or warranty made in
Section 3.03, (iii) receives a Repurchase Request from the Owner Trustee, a Note
Owner, a Noteholder or the Indenture Trustee for a Review Receivable or
(iv) receives a Review Report that indicates a Test Fail for a Receivable, then,
in each case, the Seller will investigate the Receivable to confirm the breach
and determine if the breach has a material adverse effect on the Receivable.
None of the Servicer, the Issuer, the Owner Trustee, the Indenture Trustee or
the Administrator will have an obligation to investigate whether a breach of any
representation or warranty has occurred, whether any such breach has a material
adverse effect on the related Receivable, or whether any Receivable is required
to be repurchased under this Section.

(b) Repurchase of Receivables; Payment of Purchase Price. The Seller may, and if
the breach has a material adverse effect on the Receivable will, repurchase the
Receivable described in Section 3.04(a) by paying the Purchase Price on the
Business Day before the Payment Date (or, with satisfaction of the Rating Agency
Condition, on the Payment Date)

 

12



--------------------------------------------------------------------------------

related to the Collection Period in which the Seller has knowledge or was
notified of and confirmed the breach or, at the Seller’s option, on the
following Payment Date, unless the breach is cured in all material respects
before that Payment Date.

(c) Sale and Assignment of Repurchased Receivable. When the Seller’s payment of
the Purchase Price for a Receivable is included in Available Collections for a
Payment Date, the Purchaser will be deemed to have sold and assigned to the
Seller, effective as of the last day of the Collection Period before the related
Collection Period, all of the Purchaser’s right, title and interest in the
Receivable and all security and documents relating to the Receivable. The sale
will not require any action by the Purchaser and will be without recourse,
representation or warranty by the Purchaser except the representation that the
Purchaser owns the Receivable free and clear of any Lien, other than Permitted
Liens. After the sale, the Servicer will mark its receivables systems to
indicate that the receivable is no longer a Receivable and may take any action
necessary or advisable to transfer the Purchased Receivable, free from any Lien
of the Purchaser, the Issuer or the Indenture Trustee.

(d) Repurchase Sole Remedy. The sole remedy for a breach of the Seller’s
representations and warranties made in Section 3.03 is to require the Seller to
repurchase the Receivable under this Section. The Purchaser will enforce the
Seller’s repurchase obligation under this Section.

(e) Dispute Resolution. The Seller agrees to be bound by the dispute resolution
terms in Section 3.04 of the Sale and Servicing Agreement as if they were part
of this Agreement.

Section 3.05. Representations and Warranties as to Security Interests. The
Seller represents and warrants to the Purchaser, with respect to the
Receivables, as of the Closing Date:

(a) Security Interest. This Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Receivables in favor of the
Purchaser, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller.

(b) Perfection. The Seller has taken all steps necessary to perfect its security
interest against the Obligor in the Financed Vehicles.

(c) Chattel Paper. The Receivables constitute “tangible chattel paper” or
“electronic chattel paper” under the applicable UCC; as of the Cutoff Date, no
more than 10% of the Pool Balance is represented by Receivables constituting
“electronic chattel paper,” and at least 90% of the Pool Balance is represented
by Receivables constituting “tangible chattel paper.”

(d) Title. The Seller owns and has good and marketable title to the Receivables
free and clear of any Lien, claim or encumbrance of any Person.

(e) Acknowledgment. The Seller has received a written acknowledgment from the
Servicer that the Servicer is holding the loan agreements and installment sale
contracts that constitute or evidence the Receivables solely on behalf and for
the benefit of the Issuer.

 

13



--------------------------------------------------------------------------------

(f) No Other Grants. Other than the security interest granted to the Purchaser
pursuant to this Agreement, the Seller has not pledged, assigned, sold, granted
a security interest in, or otherwise conveyed any of the Receivables. The Seller
has not authorized the filing of and is not aware of any financing statements
against the Seller that include a description of collateral covering the
Receivables other than any financing statement relating to the security interest
granted to the Purchaser hereunder or that has been terminated. The Seller is
not aware of any judgment or tax lien filings against the Seller.

(g) Notations. None of the installment sale contracts that constitute or
evidence the Receivables have any marks or notations indicating that they have
been pledged, assigned, or otherwise conveyed by the Seller to any Person other
than the Purchaser.

So long as Standard & Poor’s is a Rating Agency, the representations and
warranties set forth in this Section may not be waived. The representations and
warranties set forth in this Section will survive the termination of this
Agreement until the Indenture has been discharged.

 

14



--------------------------------------------------------------------------------

ARTICLE FOUR

SELLER’S COMPLIANCE WITH THE FDIC RULE

Section 4.01. Purpose.

(a) Each of the Seller and the Purchaser acknowledges and agrees that the
Receivables sold and transferred to the Purchaser by the Seller pursuant to this
Agreement will be concurrently sold and transferred to the Issuer and the Issuer
will concurrently issue Notes backed by the cash flow from the Receivables
subject to the Indenture in a transaction intended to be a securitization as
that term is defined in the FDIC Rule. The Seller and the Purchaser desire that
the Receivables not be subject to reclamation, recovery or recharacterization as
assets of the Seller or the conservatorship or receivership estate upon the
institution of a conservatorship or receivership by the FDIC. The provisions of
this Article are intended to ensure compliance by the Seller of the FDIC Rule.

(b) As used in this Article, but subject to the rules of interpretation
specified in Section 1.02, references to (i) the “sponsor” shall mean California
Republic Bank, (ii) the “issuing entity” shall mean, collectively, the Purchaser
in its capacity as the Depositor, and the Issuer, (iii) the “servicer” shall
mean the Servicer or the Administrator, as applicable, (iv) “obligations” or
“securitization obligations” shall mean the Notes and (v) “financial assets” and
“securitized financial assets” shall mean the Receivables.

(c) The purpose of this Article is to facilitate compliance by the sponsor with
the provisions of the FDIC Rule. The Seller, as sponsor, and the Purchaser, as
an issuing entity, acknowledge that the interpretations of the requirements of
the FDIC Rule may change over time, whether due to interpretive guidance
provided by the FDIC or its staff, consensus among participants in the
asset-backed securities markets, advice of counsel or otherwise, and agree that
the provisions set forth in this Article shall have the effect and meanings that
are appropriate under the FDIC Rule as such meanings change over time on the
basis of evolving interpretations of the FDIC Rule.

(d) If any provision of the FDIC Rule is amended, or any interpretive guidance
regarding the FDIC Rule is provided by the FDIC or its staff, as a result of
which the Purchaser is advised by the Issuer or the Indenture Trustee that
either have determined that an amendment to this Article is necessary or
desirable, then the Seller agrees that it will cause this Agreement to be
amended in accordance with such FDIC Rule amendment or guidance; provided that
the Purchaser or the Issuer delivers to the Indenture Trustee an Officer’s
Certificate to the effect that (i) such amendment will not have a material
adverse effect on the Noteholders or (ii) such amendment is required to remain
in compliance with the FDIC Rule.

Section 4.02. Requirements of FDIC Rule. As required by the FDIC Rule:

(a) Payment of principal and interest on the securitization obligations must be
primarily based on the performance of financial assets that are transferred to
the issuing entity and, except for interest rate or currency mismatches between
the financial assets and the obligations, shall not be contingent on market or
credit events that are independent of such financial assets.

 

15



--------------------------------------------------------------------------------

(b) The sponsor, issuing entity and/or servicer, as appropriate, shall make
available to investors, information describing the financial assets,
obligations, capital structure, compensation of relevant parties, and relevant
historical performance data set forth below:

(i) On or prior to issuance of obligations and at the time of delivery of any
periodic distribution report and, in any event, at least once per calendar
quarter, while obligations are outstanding, information about the obligations
and the securitized financial assets shall be disclosed to all potential
investors at the financial asset or pool level, as appropriate for the financial
assets, and security-level to enable evaluation and analysis of the credit risk
and performance of the obligations and financial assets. Such information and
its disclosure, at a minimum, shall comply with the requirements of Regulation
AB or any successor disclosure requirements for public issuances, even if the
obligations are issued in a private placement or are not otherwise required to
be registered; provided, however, that information that is unknown or not
available to the sponsor or the issuing entity after reasonable investigation
may be omitted if the issuing entity includes a statement in the offering
documents disclosing that the specific information is otherwise unavailable;

(ii) On or prior to issuance of obligations, the structure of the securitization
and the credit and payment performance of the obligations shall be disclosed,
including the capital or tranche structure, the priority of payments and
specific subordination features; representations and warranties made with
respect to the financial assets, the remedies for and the time permitted for
cure of any breach of representations and warranties, including the repurchase
of financial assets, if applicable; liquidity facilities and any credit
enhancements permitted by the FDIC Rule, any waterfall triggers or priority of
payment reversal features; and policies governing delinquencies, servicer
advances, loss mitigation, and write-offs of financial assets;

(iii) While obligations are outstanding, the issuing entity shall provide to
investors information with respect to the credit performance of the obligations
and the financial assets, including periodic and cumulative financial asset
performance data, delinquency and modification data for the financial assets,
substitutions and removal of financial assets, servicer advances, as well as
losses that were allocated to such tranche and remaining balance of financial
assets supporting such tranche, if applicable, and the percentage of each
tranche in relation to the securitization as a whole; and

(iv) The nature and amount of compensation paid to the originator, sponsor,
rating agency or third-party advisor, any mortgage or other broker, and the
servicer(s), and the extent to which any risk of loss on the underlying assets
is retained by any of them for such securitization shall be disclosed; the
Issuer shall

 

16



--------------------------------------------------------------------------------

provide to investors while any obligations are outstanding any changes to such
information and the amount and nature of payments of any deferred compensation
or similar arrangements to any of the parties.

(c) Prior to the effective date of regulations required under Section 15G of the
Exchange Act, 15 U.S.C. 78a, et seq., added by Section 941(b) of the Dodd-Frank
Wall Street Reform and Consumer Protection Act (such regulations, the “Section
941 Rules” and such date, the “Section 941 Effective Date”), the sponsor shall
retain an economic interest in a material portion, defined as not less than 5%,
of the credit risk of the financial assets. This retained interest may be either
in the form of an interest of not less than 5% in each of the credit tranches
sold or transferred to the investors or in a representative sample of the
securitized financial assets equal to not less than 5% of the principal amount
of the financial assets at transfer. This retained interest may not be sold or
pledged or hedged, except for the hedging of interest rate or currency risk,
during the term of the securitization.

(d) The obligations shall not be predominantly sold to an Affiliate of the
sponsor (other than a wholly-owned subsidiary consolidated for accounting and
capital purposes with the sponsor) or insider of the sponsor.

(e) The sponsor shall separately identify in its financial asset data bases the
financial assets transferred into any securitization and shall maintain an
electronic or paper copy of the closing documents in a readily accessible form,
a current list of all of its outstanding securitizations and issuing entities,
and the most recent Form 10-K, if applicable, or other periodic financial report
for each securitization and issuing entity. The sponsor shall make these records
readily available for review by the FDIC promptly upon written request.

(f) To the extent serving as servicer, custodian or paying agent for the
securitization, the sponsor shall not comingle amounts received with respect to
the financial assets with its own assets except for the time, not to exceed two
business days, necessary to clear any payments received.

Section 4.03. Effect of Section 941 Rules. Section 4.02(c) shall not be
construed to require the sponsor to retain any greater economic interest in the
credit risk of the financial assets than is required to comply with the FDIC
Rule and other Applicable Law. Accordingly, upon the Section 941 Effective Date
and thereafter, the sponsor shall be entitled to adjust the amount of credit
risk that it retains, or the terms under which such credit risk is retained, to
the greatest extent elected by the sponsor, so long as the sponsor’s retention
shall be in compliance with then Applicable Law. Within a reasonable time after
the sponsor has so adjusted the amount or terms of the credit risk it retains,
the sponsor shall give notice thereof to the Indenture Trustee and the
Noteholders, and each of the Seller and the Purchaser, are authorized and
entitled to amend Section 4.02(c), in accordance with and to the extent the
Issuer, or the Servicer on its behalf, determines necessary or appropriate, to
reflect the requirements of the Section 941 Rules.

Section 4.04. Actions Upon Repudiation. In the event that the Seller becomes the
subject of an insolvency proceeding and the FDIC as receiver or conservator for
the Seller exercises its

 

17



--------------------------------------------------------------------------------

right of repudiation as contemplated by paragraph (d)(4)(ii) of the FDIC Rule,
the Servicer shall determine whether the FDIC in such capacity will pay damages
as provided in such paragraph (d)(4)(ii). Upon making such determination, the
Servicer shall promptly, and in any event no more than one Business Day
thereafter, so notify the Indenture Trustee. The Servicer shall, thereafter,
comply with the directions of the Indenture Trustee pertaining to such damages
and the distribution of such damages.

Section 4.05. Notice.

(a) In the event that the Seller becomes the subject of an insolvency proceeding
and the FDIC as receiver or conservator provides a written notice of repudiation
as contemplated by paragraph (d)(4)(ii) of the FDIC Rule, the party receiving
such notice shall promptly deliver such notice to each of the Purchaser, the
Seller, and the Indenture Trustee.

(b) If the FDIC (i) is appointed as a conservator or receiver of the Seller and
(ii) is in default in the payment of principal or interest when due following
the expiration of any cure period hereunder or under the other Basic Documents,
delivery of written notice to the FDIC requesting the exercise of contractual
rights hereunder and under the other Basic Documents shall be taken by the
Indenture Trustee pursuant to the Indenture.

Section 4.06. Reservation of Rights. Neither the inclusion of this Article in
this Agreement nor the compliance by any Person with, or the acknowledgment by
any Person of, this Article’s provisions constitutes an agreement or
acknowledgment by any Person that, upon the occurrence of an Insolvency Event
with respect to the Seller, a receiver or conservator will have any rights with
respect to the Collateral.

 

18



--------------------------------------------------------------------------------

ARTICLE FIVE

COVENANTS OF SELLER

Section 5.01. Protection of Title to Conveyed Assets. The Seller covenants and
agrees with the Purchaser as follows:

(a) The Seller shall authorize and file such UCC financing statements and cause
to be authorized and filed such UCC continuation statements, all in such manner
and in such places as may be required by Applicable Law fully to preserve,
maintain and protect the interest of the Purchaser and the Trustees in the
Receivables and the proceeds thereof. The Seller shall deliver (or cause to be
delivered) to the Purchaser file-stamped copies of, or filing receipts for, any
document filed as provided above, as soon as available following such filing. In
the event that the Seller fails to perform its obligations under this
subsection, the Purchaser or the Indenture Trustee may do so, at the expense of
the Seller. In furtherance of the foregoing, the Seller hereby authorizes the
Purchaser or the Indenture Trustee to file a record or records (as defined in
the applicable UCC), including financing statements, in all jurisdictions and
with all filing offices as each may determine, in its sole discretion, are
necessary or advisable to perfect the security interest granted to the Purchaser
pursuant to this Agreement. Such financing statements may describe the
collateral in the same manner as described herein or may contain an indication
or description of collateral that describes such property in any other manner as
such party may determine, in its sole discretion, is necessary, advisable or
prudent to ensure the perfection of the security interest in the collateral
granted to the Purchaser herein.

(b) The Seller hereby authorizes the Purchaser, or the Issuer, to the extent the
Seller has not done so upon request, to execute and file in the Seller’s name
any document required by Applicable Law to change the lien holder of record as
to any Financed Vehicle to the Issuer if the Purchaser, or the Issuer determine
such change is necessary to maintain the perfected security interest of the
Issuer in that Financed Vehicle.

(c) The Seller shall not change its name, identity or corporate structure or
jurisdiction of organization in any manner that would, could or might make any
financing statement or continuation statement filed in accordance with
Section 5.01(a) seriously misleading within the meaning of the UCC, unless it
shall have given the Purchaser and the Trustees at least 60 days’ prior written
notice thereof and shall have promptly filed appropriate amendments to all
previously filed financing statements or continuation statements.

(d) The Seller shall give the Purchaser and the Trustees at least 60 days’ prior
written notice of any relocation of its principal executive office or change in
its jurisdiction or organization, if, as a result of such relocation, the
applicable provisions of the UCC would require the filing of any amendment of
any previously filed financing or continuation statement or of any new financing
statement and shall promptly file any such amendment or new financing statement.

 

19



--------------------------------------------------------------------------------

(e) The Seller shall maintain its computer systems relating to installment loan
recordkeeping so that, from and after the time of sale under this Agreement of
its Receivables, the Seller’s master computer records (including any backup
archives) that refer to a Receivable shall indicate clearly the interest of the
Purchaser, the Issuer and the Indenture Trustee in such Receivable and that such
Receivable has been sold to the Purchaser, sold by the Purchaser to the Issuer,
is owned by the Issuer and has been pledged to the Indenture Trustee pursuant to
the Indenture. Indication of the interest in a Receivable of the Purchaser and
the Indenture Trustee shall be deleted from or modified on Seller’s computer
systems when, and only when, the related Receivable shall have been paid in
full, repurchased by the Seller or purchased by the Servicer.

(f) If at any time the Seller shall propose to sell, grant a security interest
in or otherwise transfer any interest in receivables to any prospective
purchaser, lender or other transferee, the Seller shall give to such prospective
purchaser, lender or other transferee computer tapes, records or printouts
(including any restored from backup archives) that, if they shall refer in any
manner whatsoever to any Receivable, shall indicate clearly that such Receivable
has been sold to the Purchaser, sold by the Purchaser to the Issuer and pledged
to the Indenture Trustee.

(g) The Seller shall, upon receipt of reasonable prior notice, permit the
Purchaser, the Trustees and their respective agents at any time during normal
business hours to inspect, audit and make copies of and abstracts from the
Seller’s records regarding any Receivable.

(h) Upon request at any time, if the Purchaser or either Trustee shall have
reasonable grounds to believe that such request is necessary in connection with
the performance of its duties under this Agreement, the Seller shall furnish to
the Purchaser or such Trustee, as the case may be, within 30 Business Days, a
list of all Receivables (by contract number and name of Obligor) conveyed to the
Purchaser hereunder and then owned by the Issuer, and pledged to Indenture
Trustee, together with a reconciliation of such list to the Schedule of
Receivables and to each of the Servicer’s Monthly Certificates furnished before
such request indicating removal of Receivables from the Issuer.

(i) The Seller covenants and agrees to deliver in kind upon receipt to the
Servicer under the Sale and Servicing Agreement all payments received by or on
behalf of the Seller in respect of the Receivables as soon as practicable, but
in no event later than two Business Days after receipt thereof.

Section 5.02. Other Liens or Interests. Except for the conveyances hereunder,
the Seller will not sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on the Conveyed Assets
or any interest therein, and the Seller shall defend the right, title, and
interest of the Purchaser and the Issuer in and to the Conveyed Assets against
all claims of third parties claiming through or under the Seller.

 

20



--------------------------------------------------------------------------------

Section 5.03. Indemnification.

(a) The Seller shall defend, indemnify and hold harmless the Purchaser, the
Issuer, the Trustees, the Backup Servicer, if any, the Custodian, the
Noteholders and the Certificateholders from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from (i) any breach of any of the Seller’s representations and warranties
contained herein, (ii) any action taken, or failed to be taken, by it in respect
of any portion of the Receivables other than in accordance with this Agreement
or the Sale and Servicing Agreement, or (iii) the failure of any Receivable, or
the sale of the related Financed Vehicle, to comply with Applicable Law.

(b) Indemnification under this Section shall include reasonable fees and
expenses of counsel and expenses of litigation and shall survive payment of the
Notes and the Certificates. The indemnity obligations hereunder shall be in
addition to any obligation that the Seller may otherwise have.

 

21



--------------------------------------------------------------------------------

ARTICLE SIX

MISCELLANEOUS PROVISIONS

Section 6.01. Obligations of Seller. The obligations of the Seller under this
Agreement shall not be affected by reason of any invalidity, illegality or
irregularity of any Receivable.

Section 6.02. Seller’s Assignment of Receivables. With respect to all
Receivables repurchased by the Seller pursuant to this Agreement, the Purchaser
shall assign, without recourse, representation or warranty, to the Seller all of
the Purchaser’s right, title and interest in and to such Receivables, and all
security and documents relating thereto.

Section 6.03. Subsequent Transfer to the Issuer and Indenture Trustee.

(a) The Seller acknowledges that:

(i) the Purchaser will, pursuant to the Sale and Servicing Agreement, sell the
Receivables to the Issuer and assign its rights under this Agreement to the
Issuer for the benefit of the Securityholders, and the representations and
warranties contained in this Agreement and the rights of the Purchaser under
Section 3.04 are intended to benefit the Issuer and the Securityholders; and

(ii) the Issuer will, pursuant to the Indenture, pledge the Receivables and its
rights under this Agreement to the Indenture Trustee for the benefit of the
Noteholders, and that the representations and warranties contained in this
Agreement and the rights of the Purchaser under this Agreement, including under
Section 3.04, are intended to benefit the Indenture Trustee and the Noteholders.

(b) The Seller hereby consents to (i) the sale and assignment in
Section 6.03(a)(i) and (ii) the pledge in Section 6.03(a)(ii).

Section 6.04. Amendment.

(a) This Agreement may be amended by the Seller and the Purchaser, without the
consent of any Securityholder or any other Person, (i) to amend, following the
Section 941 Effective Date, Sections 4.02(c) or 4.03 as contemplated by such
Sections, (ii) to make amendments as contemplated by Section 4.01(d), (iii) to
cure any ambiguity or defect, (iv) to correct or supplement any provisions in
this Agreement or (v) for the purpose of adding any provisions to or changing in
any manner or eliminating any of the provisions in this Agreement; provided,
that such action shall not adversely affect in any material respect the
interests of any Noteholder or Certificateholder. Any such amendment shall not
be deemed to materially adversely affect the interests of any Securityholder if
(i) the Person requesting such amendment obtains and delivers to the Trustees an
Opinion of Counsel or an Officer’s Certificate to that effect or (ii) the Rating
Condition is satisfied.

(b) This Agreement may also be amended from time to time by the Seller and the
Purchaser, with the consent of the Indenture Trustee and the Holders of Notes
evidencing not less than not less than 51% of the Note Balance of the
Controlling Class of Notes for the purpose

 

22



--------------------------------------------------------------------------------

of adding any provisions to or changing in any manner or eliminating any of the
provisions of this Agreement; provided that no such amendment shall (i) increase
or reduce in any manner the amount of, or accelerate or delay the timing of,
collections of payments on Receivables or distributions that shall be required
to be made for the benefit of the Securityholders or (ii) reduce the aforesaid
percentage of the Note Balance of the Controlling Class, the Holders of which
are required to consent to any such amendment, without the consent of the
Holders of all Outstanding Notes affected thereby.

(c) Prior to the execution of any amendment to this Agreement, the Purchaser
shall provide each Rating Agency with written notice of the substance of such
amendment. Promptly after the execution of any such amendment, the Purchaser
shall furnish written notification of the substance of such amendment to each
Rating Agency and the Trustees.

Section 6.05. Waivers. No failure or delay on the part of the Purchaser or the
Issuer or the Indenture Trustee, as the assignee, in exercising any power, right
or remedy under this Agreement shall operate as a waiver thereof, nor shall any
single or partial exercise of any such power, right or remedy preclude any other
or further exercise thereof or the exercise of any other power, right or remedy.

Section 6.06. Notices. All demands, notices and communications pursuant to this
Agreement to either party shall be in writing, personally delivered, or sent by
telecopier, email, overnight mail or mailed by certified mail, return receipt
requested, and shall be deemed to have been duly given upon the earlier of the
receipt at the address set forth in Exhibit A or at such other address as may be
designated by it by notice to the other party, or the third Business Day after
the date of sending.

Section 6.07. Merger and Integration. Except as specifically stated otherwise
herein, this Agreement and the other Basic Documents set forth the entire
understanding of the parties relating to the subject matter hereof, and all
prior understandings, written or oral, are superseded by this Agreement and the
other Basic Documents.

Section 6.08. Severability. If any one or more of the covenants, agreements,
provisions or terms of this Agreement shall be for any reason whatsoever held
invalid, illegal or unenforceable, then such covenants, agreements, provisions
or terms shall be deemed severable from the remaining covenants, agreements,
provisions and terms of this Agreement and shall in no way affect the validity
or enforceability of the other covenants, agreements, provisions and terms of
this Agreement or of the Receivables or the rights of the holders thereof.

Section 6.09. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED
IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ANY
OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS (OTHER THAN SECTIONS 5-1401
AND 5-1402 OF THE NEW YORK GENERAL OBLIGATIONS LAW), AND THE OBLIGATIONS, RIGHTS
AND REMEDIES OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH
SUCH LAWS.

 

23



--------------------------------------------------------------------------------

Section 6.10. Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.

Section 6.11. Third-Party Beneficiaries. All covenants and agreements contained
herein will be binding upon, and inure to the benefit of, the parties hereto and
their respective successors and permitted assigns, all as provided in this
Agreement. Any request, notice, direction, consent, waiver or other instrument
or action by a party to this Agreement will bind the successors and assigns of
such party. Each of the Issuer and Indenture Trustee is an intended third-party
beneficiary of this Agreement. It is acknowledged and agreed that the provisions
of this Agreement may be enforced by or on behalf of such Persons against the
Seller to the same extent as if it were a party hereto. Except as otherwise
provided in this Agreement, no other Person will have any right or obligation
under this Agreement.

Section 6.12. Nonpetition Covenant. Each of the parties hereto covenants that it
will not at any time institute against, or join any Person in instituting
against, the Issuer or the Purchaser any bankruptcy, reorganization,
arrangement, insolvency or liquidation Proceedings or other Proceedings under
any Insolvency Law in connection with any obligations relating to the Basic
Documents, and agrees that it will not cooperate with or encourage others to
file a bankruptcy petition against the Issuer or the Purchaser.

 

24



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Receivables Purchase
Agreement to be executed by their respective officers thereunto duly authorized
as of the day and year first above written.

 

CALIFORNIA REPUBLIC BANK By:  

/s/ Jon Wilcox

Name:   Jon Wilcox Title:   CEO CALIFORNIA REPUBLIC FUNDING, LLC By:  

/s/ Mark Olson

Name:   Mark Olson Title:   CFO

 

2016-1 Receivables Purchase Agreement



--------------------------------------------------------------------------------

EXHIBIT A

ADDRESSES FOR NOTICES

California Republic Bank

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel:  949-270-9700

Fax: 949-270-9799

kshields@crbnk.com

California Republic Funding, LLC

18400 Von Karman, Suite 1100

Irvine, California 92612

Attn: General Counsel

Tel:  949-270-9700

Fax: 949-270-9799

kshields@crbnk.com

 

A-1